Opinion by
Mr. Justice Williams,
The appellant company was incorporated under the provisions of the act of 1863. The purpose of its organization as expressed in the certificate of association was the “ mining of fire clay and the manufacture of fire brick, tiles and other articles made from fire clay.” It entered at once upon the business of manufacturing fire brick and other articles made from fire clay which, or the larger part of which, it mined for its own use from land owned or leased by it. Now whether regard be had to the primary legal organization of this company from which it derives its corporate life, or to the subsequent organization of its business plant, and the line of industry entered upon by it, the same conclusion is reached. This is not a mining company. It is a manufacturing company. As such it is attempting to supply itself with materials by the exercise of powers thought by its projectors to be incidental and ancillary, but the exercise of which the legislature has subjected to taxation.
This case is therefore on all fours with the case of Commonwealth v. Juniata Coke Company [the preceding case], in *516which an opinion has just been filed, and is ruled by it. The capital stock is exempt, except such part of it as is invested in its mining operations, and that is subject to taxation.
The judgment is reversed and record remitted, that the proper judgment may be entered in the court below.
See also the preceding and following cases.